NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

WALTER ROSS,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-5124
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; J. Frank Porter,
Judge.



PER CURIAM.

             Affirmed. See State v. Brooks, 890 So. 2d 503 (Fla. 2d DCA 2005);

Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Sirmons v. State, 775 So. 2d
389 (Fla. 2d DCA 2000); State v. Gutierrez, 10 So. 3d 158 (Fla. 3d DCA 2009); Williams

v. State, 907 So. 2d 1224 (Fla. 5th DCA 2005).



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.